339 F.2d 259
Morton M. ROSE, Appellant,v.Robert S. McNAMARA, Secretary of Defense.
No. 14856.
United States Court of Appeals Third Circuit.
Argued November 13, 1964.
Decided December 28, 1964.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Joseph S. Lord, III, Judge.
Edwin J. McDermott, Philadelphia, Pa., for appellant.
John W. Douglas, Asst. Atty. Gen., Washington, D. C. (Drew J. T. O'Keefe, U. S. Atty., Alan S. Rosenthal, Martin Jacobs, Attorneys, Department of Justice, Washington, D. C., on the brief), for appellee.
Before BIGGS, Chief Judge, and FORMAN and SMITH, Circuit Judges.
PER CURIAM.


1
An examination of the record and of the briefs and careful consideration of the arguments of counsel convince us that the correct result has been achieved in this case. Consequently the judgment will be affirmed.